Case 2:20-bk-21020-BR        Doc 145 Filed 03/26/21 Entered 03/26/21 13:00:04          Desc
                              Main Document     Page 1 of 7



  1 Elissa D. Miller
      emiller@sulmeyerlaw.com
  2 333 South Grand Ave., Suite 3400
    Los Angeles, California 90071-1406
  3 Telephone: 213.626.2311
    Facsimile: 213.629.4520
  4
    Chapter 7 Trustee for Estate of Girardi Keese
  5

  6                             UNITED STATES BANKRUPTCY COURT

  7                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

  8 In re                                             Case No. 2:20-bk-21020-BR

  9 THOMAS VINCENT GIRARDI,                           Chapter 7

 10                   Debtor.                         STIPULATION TO EXTEND DEADLINE
                                                      FOR CHAPTER 7 TRUSTEE OF
 11                                                   GIRARDI KEESE CASE AND THE
                                                      UNITED STATES TRUSTEE TO FILE
 12                                                   ACTIONS PURSUANT TO 11 U.S.C. §§
                                                      523 AND/OR 727
 13
                                                      [No Hearing Required Unless
 14                                                   Requested]

 15           This Stipulation is entered into by and between Elissa D. Miller, Chapter 7 Trustee,
 16 for the estate of the Debtor Girardi Keese (the "GK Trustee"), and Robert J. Girardi ("R.

 17 Girardi"), as temporary conservator of the Debtor Thomas Girardi (the "Debtor") with

 18 reference to the following facts.

 19           A.      On December 18, 2020, petitioning creditors Jill O'Callahan, as successor
 20 in interest to James O'Callahan, Robert M. Keese, John Abassian, Erika Saldana,

 21 Virginia Antonio, and Kimberly Archie (collectively, the "Petitioning Creditors") filed two

 22 involuntary chapter 7 bankruptcy petitions. One against the Debtor commencing the

 23 instant case (the "Girardi Case") and one against Girardi Keese ("GK") commencing

 24 Case No. 2:20-bk-21022-BR. (the "GK Case")

 25           B.      On January 6, 2021, the GK Trustee was appointed as the interim trustee in
 26 the GK Case.

 27           C.      On January 13, 2021, the Clerk of Court entered an order for relief against
 28 GK, and the GK Trustee was appointed and accepted her appointment in the case.


      EDM 2710004v1
Case 2:20-bk-21020-BR        Doc 145 Filed 03/26/21 Entered 03/26/21 13:00:04            Desc
                              Main Document     Page 2 of 7



  1           D.      On January 13, 2021, the Court entered the Order for Relief in the Girardi

  2 Case.

  3           E.      Neither GK nor Girardi have filed Schedules or Statement of Financial

  4 Affairs.

  5           F.      On February 2, 2021, the Superior Court for the State of California, County

  6 of Los Angeles appointed Robert J. Girardi as the Debtor's conservator authorizing him to

  7 act on behalf of the Debtor to both provide for his care, maintenance, and support and

  8 also to protect his property from loss or injury.

  9           G.      The last date to file actions against Girardi in the Girardi Case pursuant to

 10 11 U.S.C. §§ 523 and/or 727 is April 20, 2021 (the "Girardi 523/727 Deadlines").

 11           H.      The GK Trustee has requested that Girardi stipulate to extend the Girardi

 12 523/727 Deadlines 180 days.

 13           I.      By executing this Stipulation, R. Girardi hereby represents and warrants

 14 that he has the authority to so stipulate on behalf of Girardi.

 15           WHEREFORE, IT IS HEREBY STIPULATED AND AGREED that:

 16           1.      The Recitals set forth above in Paragraphs A through I are hereby

 17 incorporated by reference.

 18           2.      The last date for the GK Trustee and/or the United States Trustee to

 19 commence an action pursuant to 11 U.S.C. §§ 523 and/or 727 against the Debtor

 20 Thomas V. Girardi is hereby extended from April 20, 2021 to October 18, 2021.

 21           3.      This Stipulation is without prejudice to further extensions of the deadlines.

 22

 23 March 26, 2021                              /s/ Elissa D. Miller
                                                Elissa D. Miller
 24

 25

 26 March 26, 2021

 27                                             Robert J. Girardi, Temporary Conservator
                                                for Thomas V. Giardi
 28


      EDM 2710004v1                                  3
Case 2:20-bk-21020-BR   Doc 145 Filed 03/26/21 Entered 03/26/21 13:00:04   Desc
                         Main Document     Page 3 of 7
       Case 2:20-bk-21020-BR                      Doc 145 Filed 03/26/21 Entered 03/26/21 13:00:04                                       Desc
                                                   Main Document     Page 4 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO EXTEND DEADLINE FOR
CHAPTER 7 TRUSTEE OF GIRARDI KEESE CASE AND THE UNITED STATES TRUSTEE TO FILE ACTIONS
PURSUANT TO 11 U.S.C. §§ 523 AND/OR 727 will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 March 26, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 March 26, 2021                            Cheryl Caldwell                                       /s/Cheryl C
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21020-BR                      Doc 145 Filed 03/26/21 Entered 03/26/21 13:00:04                                       Desc
                                                   Main Document     Page 5 of 7


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Rafey Balabanian on behalf of Creditor Edelson PC
, docket@edelson.com

Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Sandor Theodore Boxer on behalf of Interested Party Courtesy NEF
tedb@tedboxer.com

Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
richard.buckley@arentfox.com

Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Ashleigh A Danker on behalf of Interested Party Courtesy NEF
Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com

Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

Timothy W Evanston on behalf of Interested Party Courtesy NEF
tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

James J Finsten on behalf of Interested Party Courtesy NEF
, jimfinsten@hotmail.com

James J Finsten on behalf of Interested Party Courtesy NEF
jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com

Alan W Forsley on behalf of Interested Party Courtesy NEF
alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Attorney William F Savino
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21020-BR                      Doc 145 Filed 03/26/21 Entered 03/26/21 13:00:04                                       Desc
                                                   Main Document     Page 6 of 7


Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com

Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
razmigizakelian@quinnemanuel.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Craig G Margulies on behalf of Interested Party Courtesy NEF
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Peter J Mastan on behalf of Interested Party Courtesy NEF
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Peter J Mastan on behalf of Interested Party Erika Girardi
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Edith R. Matthai on behalf of Interested Party Courtesy NEF
ematthai@romalaw.com, lrobie@romalaw.com

Elissa Miller on behalf of Interested Party Courtesy NEF
emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Eric A Mitnick on behalf of Interested Party Courtesy NEF
MitnickLaw@aol.com, mitnicklaw@gmail.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

Carmela Pagay on behalf of Plaintiff JASON M RUND
ctp@lnbyb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21020-BR                      Doc 145 Filed 03/26/21 Entered 03/26/21 13:00:04                                       Desc
                                                   Main Document     Page 7 of 7


Carmela Pagay on behalf of Trustee Jason M Rund (TR)
ctp@lnbyb.com

Ambrish B Patel on behalf of Creditor Ally Bank Lease Trust - Assignor to Vehicle Asset Universal Leasing Trust (a.k.a.
"VAULT TRUST", or "V.A.U.L. Trust", or "VAULT", or "V.A.U.L.T."), c/o AIS Port
apatelEI@americaninfosource.com

Leonard Pena on behalf of Interested Party Robert Girardi
lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com

Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

Matthew D. Resnik on behalf of Interested Party Courtesy NEF
matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
Kevin@portilloronk.com, Attorneys@portilloronk.com

Jason M Rund (TR)
trustee@srlawyers.com, jrund@ecf.axosfs.com

Gary A Starre on behalf of Creditor Karen Girardi
gastarre@gmail.com, mmoonniiee@gmail.com

Gary A Starre on behalf of Interested Party Gary A Starre
gastarre@gmail.com, mmoonniiee@gmail.com

Richard P Steelman, Jr on behalf of Plaintiff JASON M RUND
rps@lnbyb.com, john@lnbyb.com

Philip E Strok on behalf of Interested Party Courtesy NEF
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

Philip E Strok on behalf of Interested Party Elissa D. Miller
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

Timothy J Yoo on behalf of Plaintiff JASON M RUND
tjy@lnbyb.com

Timothy J Yoo on behalf of Trustee Jason M Rund (TR)
tjy@lnbyb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
